internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-141530-02 date date legend parent subsidiary foreign_country date date date dear this letter responds to a letter dated date and subsequent correspondence presented on behalf of subsidiary requesting a ruling under sec_301_9100-3 of the procedure and administration regulations to file an election for subsidiary to be treated as a disregarded_entity for federal tax purposes facts according to the information submitted parent wholly owns subsidiary subsidiary was incorporated in foreign_country on date1 on date parent and subsidiary were involved in a reorganization an integral part of the reorganization was to elect to change subsidiary’s federal tax classification from that of a corporation to that of a disregarded_entity resulting in a deemed plr-141530-02 liquidation of subsidiary about date a date more than days after subsidiary was formed during the preparation of paperwork required by the laws of foreign_country it was discovered that a form_8832 entity classification election inadvertently had not been filed law and application sec_301_7701-2 generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that a business_entity with only one owner is classified as a corporation or is disregarded if it is disregarded then the entity’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that so long as a business_entity is not classified as a corporation under sec_301_7701-2 or it has an opportunity to elect its classification for federal tax purposes generally sec_301 b i b provides that unless a foreign eligible_entity elects otherwise for federal tax purposes it is an association if all of its members have limited_liability subsidiary is a business_entity that is eligible to elect its classification for federal tax purposes pursuant to sec_301_7701-3 subsidiary is a foreign eligible_entity with parent as its single owner parent pursuant to sec_301_7701-3 is considered to have limited_liability therefore unless a timely election otherwise has been filed or an exception is created subsidiary is treated as an association for federal tax purposes sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an plr-141530-02 extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted an extension of time of days from the date of this letter to file on behalf of subsidiary form_8832 effective on date with the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for this purpose except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to subsidiary’s authorized representative sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
